Citation Nr: 0935692	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-21 387A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by sore throat and choking.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to 
May 1991, and a verified period of ACDUTRA from July 1981 to 
November 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 decision, in which the RO 
denied service connection for a chronic disability manifested 
by sore throat and choking, and for headaches, each claimed 
as secondary to gas exposure.  

In October 2005, the Veteran was scheduled for a hearing 
before a Decision Review Officer (DRO) at the RO, but he did 
not appear.  In March 2006, the Veteran testified during two 
hearings before a DRO at the RO.  A transcript of each 
hearing is associated with the claims file.  In August 2007, 
the Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In May 2008, the Board remanded these claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  The 
AMC continued the denial of the claims (as reflected in an 
April 2009 supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.  

Also, in May 2008, the Board denied claims for service 
connection for tuberculosis and larynx cancer.  The Board's 
decision as to those issues is final.  




FINDINGS OF FACT

1.  There is no independent showing of the Veteran having 
been exposed to asbestos in connection with his duties while 
on active service.

2.  The only competent and probative medical opinion to 
address the etiology of the Veteran's chronic disability 
manifested by sore throat and choking weighs against the 
claim.

3.  Chronic headaches were noted at examination for induction 
into service; the only competent and probative medical 
opinion to address the matter of aggravation weighs against 
the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
disability manifested by sore throat and choking are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2008).

2.  The criteria for service connection for migraine 
headaches are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate each claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The January 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the September 2005 letter.  The January 2007 SOC provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Following the Board's May 2008 remand, 
a supplemental notice letter was sent to the Veteran in July 
2008.  After issuance of the July 2008 letter, and 
opportunity for the Veteran to respond, the April 2009 
supplemental SOC (SSOC) reflects readjudication of each 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also notes that, while the July 2008 notice letter 
did include information pertinent to establishing service 
connection by aggravation of a pre-existing disability, it 
did not include information pertaining to the assignment of 
disability ratings and effective dates, as specifically 
instructed by the Board in its remand.  The United States 
Court of Appeals for Veterans Claims (Court) has held that RO 
compliance with a remand is not discretionary.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, in this case, there 
is no prejudice to the Veteran in the RO's failure to comply 
with this aspect of the remand.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As noted above, the pertinent 
information was provided in the January 2007 SOC.  Moreover, 
as explained below, the Board has determined that service 
connection is not warranted for either claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of VA examination 
in October 2008, which includes a medical opinion.  In 
response to the Board's remand, the RO obtained additional 
service treatment records.  Regarding the Board's instruction 
to obtain treatment records from a P.J. Pasco, D.O., the 
Board notes that the claims file documents an April 2006 
attempt to obtain these records, with the notation that those 
records were not available.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
RO hearing and his Board hearing, along with various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Sore Throat and Choking

The Veteran asserts that he experiences a choking sensation 
and a sore throat, and he attributes these symptoms 
alternatively to inhalation of paint fumes while on active 
duty, exposure to a gas chamber exercise while on active 
duty; and, exposure to asbestos while on active duty.  

Service treatment records show that the Veteran was treated 
for inhalation of paint fumes on June 6, 1990.  It was noted 
by the treating physician that paint fume inhalation causes 
chemical irritation of the airways with dizziness and 
headache, which is temporary, with no significant 
consequences.  Service treatment records also show that the 
Veteran was treated in January 1991 for complaints of sore 
throat, body aches, and difficulty swallowing and talking.  
He was assessed with an upper respiratory infection.  In 
April 1991, the Veteran was treated for complaints of chest 
congestion, head cold, and right eye swelling.  In May 1991, 
the Veteran was seen for complaints of sinus drainage with 
congestion in the chest and was assessed with allergic 
rhinitis.  However, the service treatment records do not show 
that the Veteran was found to have a chronic disorder of the 
throat.  Service records also do not document any treatment 
related to exposure to gas.  Moreover, service records do not 
document any exposure to asbestos.  

There is no post-service medical evidence of complaint or 
treatment for complaints of a sore throat and choking until 
many years after the Veteran's discharge from service.  
However, those records do reflect that the Veteran was 
treated for complaints of a sore throat prior to treatment 
for his non service-connected larynx cancer.  In this regard, 
in March 2003, private medical records reflect the Veteran 
was assessed with an upper respiratory infection.  In 
addition, November 2003 private medical records show that the 
Veteran was diagnosed with allergic rhinitis and laryngitis.  
The post-service medical evidence of record shows that the 
Veteran was treated in March 2004 for complaints of a six 
month history of hoarseness.  A tumor was discovered and the 
Veteran underwent radiation and chemotherapy treatment for 
cancer of the larynx.  A March 2007 ENT consultation shows 
that the Veteran was experiencing an occasional sensation of 
choking experienced at night.  On examination, the Veteran 
was found to have persistent mild supraglottic edema.  

A medical opinion was obtained in response to the Board's May 
2008 remand, to determine the etiology of the Veteran's post-
service symptomatology.  An October 2008 examination report 
reveals findings that the examiner felt were strongly 
suggestive of possible recurrent disease within the larynx.  
The examiner noted significant mucosal dryness of the pharynx 
and larynx secondary to the radiation.  The pharyngeal and 
oropharyngeal pain was found to be associated with the 
dryness and the radiation changes in the soft tissues.  The 
examiner also noted a strong history of alcohol abuse and 
heavy smoking abuse.  After review of the evidence, it was 
his stated impression that the Veteran does not have a 
diagnosed disability manifested by a sore throat and choking 
that is not part and parcel of his larynx cancer.  His 
current sore throat and choking are part and parcel of his 
nonservice-connected larynx cancer.

There is no medical opinion that conflicts with that of the 
October 2008 VA examiner.  The Board has carefully considered 
the written statements of the Veteran (and those provided, on 
his behalf, by his representative) indicating that his 
current symptoms of a sore throat and choking represent a 
chronic disability unrelated to his cancer of the larynx that 
is related to service.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, to whatever extent the Veteran and his 
representative, through arguments made on the Veteran's 
behalf, attempt to support the claim on the basis of 
assertions, alone, the Board points out that the matter of 
etiology (or medical relationship) upon which this case turns 
is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
138 (1994).  As laypersons not shown to have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter, 
neither of the above-named individuals can provide persuasive 
evidence on the medical nexus question.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

The veteran also testified that a VA doctor told him that his 
symptoms were related to gas exposure.  However, his account 
of what a physician purportedly said, filtered as it is 
through a layperson's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Under these circumstances, the Board finds that the claim for 
service connection for a chronic disability manifested by 
sore throat and choking must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Migraine Headaches

The Veteran asserts that he had chronic headaches prior to 
service, and that they were worsened, alternatively, as a 
result of inhalation of paint fumes while on active duty, 
exposure to a gas chamber exercise while on active duty; and, 
exposure to asbestos while on active duty.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.306.

In this case, the report of examination at enlistment in 
April 1981 contains a notation of chronic headaches every 
other day, described as sharp and frontal.  However, it was 
noted that the Veteran had not had any headaches for the 
previous six months.  The Veteran reported on the report of 
medical history that he had a history of frequent or severe 
headaches since 1978.  Thus, the presumption of soundness 
does not attach, and the question for the Board becomes, 
whether the pre-existing headaches were aggravated by the 
Veteran's service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the Veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Service treatment records show that the Veteran was treated 
for inhalation of paint fumes on June 6, 1990.  It was noted 
by the treating physician that paint fume inhalation causes 
chemical irritation of the airways with dizziness and 
headache, which is temporary, with no significant 
consequences.  Service treatment records also reveal that the 
Veteran was treated for an acute cold with sore throat and 
headache in January 1991.  In April 1991, he was treated for 
another acute head cold.  The report of examination for 
discharge in April 1991 is negative for notation as to 
headaches.  In contrast to the service entrance examination, 
the Veteran reported that he did not have a history of 
frequent or severe headaches.  Service records do not 
document any treatment related to exposure to gas.  Moreover, 
service records do not document any exposure to asbestos.  

Based on the absence of any reference to headaches on the 
discharge examination, and the only occasional references to 
headaches elsewhere during service, the Board concludes that 
the pre-existing disability did not increase in severity 
during the Veteran's active duty service.  Thus, the 
presumption of aggravation does not attach.  

National Guard treatment reports reveal that the Veteran was 
also treated for occasional headaches in 1993.  He was also 
treated for temporal sinus headaches in 1998.  In February 
2003, the Veteran was treated for complaint of left sided 
headache with left eye pain; photophobia; light-headedness; 
and nausea.  The Veteran reported that he was in a motor 
vehicle accident 2 years prior, with loss of consciousness 
for approximately 10 seconds.  A CT scan of the head was 
normal.  The diagnosis was headache and nausea.  

The Veteran was seen in May 2003 with history of migraine 
headaches.  He reported that he was not having headache pain 
at that time.  He described headaches, which are reactive to 
light and sound, that occur about twice per week, and 
sometimes associated with visual problems.  The diagnosis was 
migraines.  

A VA outpatient report dated in April 2004 reveals that the 
Veteran had recently been started on chemotherapy and 
radiation, and was complaining of pain in the head for 2 
weeks.  He reported that he had been having migraines since 
age 19, now worse in past one year.  The diagnosis was 
migraine, status migrainous; could be also related to the 
cancer.  

In its May 2008 remand, the Board requested a medical opinion 
on the questions of pre-service incurrence and aggravation of 
a headache disability.  The October 2008 examination report 
reflects the examiner's opinion, based upon review of the 
claims file, that a headache disorder pre-existed service.  
These headaches were described as frontal and sharp.  The 
examiner conceded that the headaches could have been 
exacerbated by heat, exertion, and perhaps exposure to paint 
fumes, but he noted that such symptoms would wax and wane 
with exposure.  He noted that environmental factors, heat, 
strong odors, and such are well recognized as triggers for 
headaches, and when the exposure passes, the trigger is no 
longer at issue.  The examiner's conclusion was that the 
Veteran's service did not aggravate his pre-existing headache 
condition.  Rather, the examiner opined that the Veteran 
developed migraine headaches, as a distinct diagnosis, 
sometime in the late 90s.  The examiner found it unlikely 
that these migraine headaches are related to service, given 
the long interval between release from active duty and onset 
of this new type of headache.

The Board finds the post-service medical evidence, in 
particular, the opinion of the October 2008 VA examiner, to 
demonstrate conclusively that the pre-existing headache 
disability was not aggravated by active service.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators).  The 
opinion is conclusively stated, i.e., the examiner did not 
equivocate.  Moreover, the opinion is consistent with the 
medical evidence in the record.  Specifically, the examiner's 
opinion that the Veteran did not have migraines until years 
after service is supported by the record.  Indeed, the 
headaches noted in service were not described as migraines.  
Such a diagnosis only appears years later.  The Board also 
notes that, when the Veteran was treated for inhalation of 
paint fumes in 1990, the examiner provided an opinion that is 
consistent with that of the October 2008 examiner, that the 
resulting headaches would be temporary, and with no 
significant consequences.  In fact, there is no medical 
opinion that conflicts with that of the October 2008 
examiner.  

The Board has carefully considered the written statements of 
the Veteran (and those provided, on his behalf, by his 
representative) indicating that his current migraines are 
related to service.  The Board notes that the Veteran appears 
to agree that his headaches had their onset prior to service, 
as reflected in the hearing transcript.  The Veteran is 
competent to describe his symptoms and to report on matters 
observed or within his or her personal knowledge.  See Layno, 
6 Vet. App. at 470.  However, the matters of etiology (or 
medical relationship) and diagnosis, pertaining to the 
categorization of the Veteran's headaches as migraines, and 
the etiological relationship to inhalation of paint fumes, 
are matters within the province of trained medical 
professionals.  See Jones, 7 Vet. App. at 137-138.  As 
laypersons not shown to have appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter, neither the Veteran 
nor his representative can provide persuasive evidence on the 
medical nexus or diagnosis questions.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu, 2 Vet. App. 492.  See also 
Routen, 10 Vet. App. at 186 ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for migraine headaches must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert, 1 Vet. App. at 53-
56.


ORDER

Service connection for a chronic disability manifested by 
sore throat and choking, claimed as secondary to gas exposure 
and paint fumes, is denied.

Service connection for migraine headaches, claimed as 
secondary to gas exposure and paint fumes, is denied.



____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


